DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Status of Claims
Independent claim 1 is amended. Claims 1-4 are currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…when dislocations occur…” which should read “…[[when]] in a case that dislocations occur …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al (US 20070095274 A1, “Sugimura”) as evidenced by Oriwol et al (Journal of Crystal Growth, 463, 2017, 1-9, “Oriwol”).
Regarding claim 1, Sugimura (entire document) teaches a production method of a single crystal (monocrystalline) silicon, the method comprising growing the monocrystalline (single crystal) silicon pulled up from a silicon melt by Czochralski (CZ) process (abstract); a full length of the silicon single crystal is grown at a constant pulling rate (maintaining a pulling speed of the monocrystalline silicon) (0148, 0154 and 0157), dislocation clusters occur during pulling up of the monocrystalline silicon (0050, 0055, 0056, 0059, 0062, 0066, 0085, 0087), nuclei of oxide (oxygen) precipitates starts to form with the process of pulling up the monocrystalline silicon in a furnace with a hot or temperature zone (0047-0049, 0119), the dislocations are mainly generated during the growth process and they tend to build networks of sub-grain boundaries which are commonly mentioned as dislocation clusters as the evidenced by Oriwol (introduction), e.g., dislocations occurred before formation of the dislocation clusters.
As addressed above, Sugimura/evidenced Oriwol teaches pulling the silicon single crystal at the constant pulling for the full length of crystal, and the dislocations occur during the process of growing the crystal. Even if it is not clearly envisaged “when dislocations occur in a straight body of the monocrystalline silicon during pulling up of the monocrystalline silicon, continuing the pulling-up of the monocrystalline silicon, a pulling speed of the monocrystalline silicon after the dislocations occurred being the same as a pulling speed of the monocrystalline silicon before the dislocations occur; and continuing the pulling-up of the monocrystalline silicon at the pulling speed of the monocrystalline silicon before the dislocations occur until a start point of the dislocations passes a temperature zone in which nuclei of oxygen precipitates form,” it would still have been reasonably expected that this limitation is within the teachings of Sugimura, because Sugimura teaches the instantly claimed dislocations occurrence and nuclei of oxygen precipitates during the process of pulling the monocrystalline silicon in a furnace with a hot/temperature zone, and the full length of the single crystal (monocrystalline) silicon is pulled/grown at a constant speed (maintained pulling speed), and the pulling up process apparently comprises a condition/state “when dislocations occur,” a condition/state “after the dislocations occur” and a condition/state “before dislocations occur” during pulling up of the monocrystalline silicon at the constant pulling speed. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura/evidenced Oriwol as applied to claim 1 above, and further in view of Miyahara et al (JP 2010208894 A, machine translation, “Miyahara”).
Regarding claims 2 and 3, Sugimura/evidenced Oriwol teaches maintain a pulling speed of the monocrystalline silicon and a temperature zone in which the nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the temperature zone ranges from 600 degrees C to 800 degrees C as instantly recited in claim 2, or a temperature ranging from 400 degree C to 600 degree C as instantly recited in claim 3. However, Miyahara (entire document) teaches a method for pulling silicon single crystal, wherein the oxygen precipitation nucleation temperature range is of 400 to 800 ºC (0016 and 0032). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura/evidenced Oriwol per teachings of Miyahara in order to obtain a single crystal having a desired BMD density uniformly in an axial direction (Miyahara, abstract, 0016 and 0032).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimura/evidenced Oriwol as applied to claim 1 above, and further in view of Fusegawa et al (US 6387466 B1, “Fusegawa”) and Korb et al (US 5779791 A, “Korb”).
Regarding claim 4, Sugimura/evidenced Oriwol teaches the monocrystalline silicon and the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach the monocrystalline silicon is used for producing a silicon wafer having a 300-mm diameter. However Fusegawa (entire document) teaches a method for producing a silicon single crystal ingot, wherein wafers with a diameter of 300 mm is sliced from the silicon ingot (abstract, col 2 lines 26-37). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura/evidenced Oriwol per teachings of Fusegawa in order to provide silicon wafer having large diameter used for producing an ultra-highly integrated device (Fusegawa col 1 lines 5-11 and col 2 lines 26-30). Sugimura/Fusegawa teaches the temperature zone in which nuclei of oxygen precipitates form as addressed above, but does not explicitly teach a range from 597 mm to 1160 mm from a liquid surface of the silicon melt. However, Korb teaches a method of producing a silicon crystal, wherein the oxygen precipitates form in the second half of the crystal for example in a range of 500 mm to 1000mm as shown in fig 7 (col 4 lines 9-13). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sugimura/ Fusegawa per teachings of Korb in order to control the uniformity of defect in the single crystal and reduce the post-growth processing problems (Korb col 2 lines 19-39 and col 4 lines 9-13).
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detection or observance of dislocations while the monocrystalline silicon is being pulled up; the monocrystalline silicon is polycrystallized) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, these disclosures/teachings are from prior art Patent Literature 1 as applicant already noted, e.g., these recitations are not applicant’s invention. Even if these limitations are recited in the claims, they are not patentable because these limitations are already shown in Patent Literature 1, which is also admitted by the applicant.
Applicant’s arguments with respect to Patent Literature 1 that “There is no reason for the Examiner to interpret “dislocations” recited in claim 1 of the present application is different from “dislocations” described in Patent Literature 1” have been considered, but not found persuasive. It is firstly noted that the examiner does not rely on Patent Literature 1 for making a rejection to the claims. Also, the examiner’s positions is that the dislocations taught by the reference to Sugima/evidenced Oriwol meet the instantly claimed dislocations, and there is no difference between the “dislocations” recited in the instant claims and the “dislocations” taught in Sugima/evidenced Oriwol.
Applicant’s arguments that “…the dislocation clusters described in Sugimura are Grown-in defects. Such Grown-in defects (i.e., dislocation clusters) formed in the monocrystalline silicon cannot be detected by visually or optically observing the monocrystalline silicon during the pulling-up of the monocrystalline silicon. Applicant has never heard of anything that allows the detection of dislocation clusters during the growth of the monocrystalline silicon...” have been considered, but not found persuasive. It is firstly noted that the examiner does not directly use “dislocation clusters” to teach the instantly claimed “dislocations”, not mention a detection of dislocation clusters as applicant asserted; the instant claim does not recite “detection of dislocation (or dislocation clusters)”. Furthermore the applicant provided reference to Patent Literature 1 (JP 2009256156 A) explicitly teaches that single crystal growth is continued even after occurrence of dislocations (0009), the dislocation are found by visually or optically monitoring the single crystal being grown (0014), and polycrystallization is observed (0014).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al (US 7141113 B1) teaches that the pieces attach to crystals causing dislocation, or become polycrystals (col 10 lines 45-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714